The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.

                                                                   SUMMARY
                                                                 May 27, 2021

                                2021COA70

No. 17CA2058, People v. Madrid — No. 17CA2058, People v.
Madrid — Constitutional Law — Fourteenth Amendment —
Equal Protection; Juries — Batson Challenges

     In this second direct criminal appeal, the defendant contends

that the district court erroneously denied his objection under

Batson v. Kentucky, 476 U.S. 79 (1986), to the prosecution’s

peremptory strike of an African-American prospective juror. In a

prior appeal, a division of the court of appeals concluded that the

district court erred when it determined that the defendant had not

made a prima facie showing that the peremptory strike was based

on race. The prior division reversed and remanded to the district

court to complete the Batson analysis. Following remand, the

district court conducted further proceedings and concluded that

there had been no Batson violation.
     Another division of the court of appeals now concludes, as a

matter of first impression, that where the prosecution articulates its

race-neutral reasons for striking a potential juror during Batson

proceedings at trial, the district court cannot consider or base its

ruling on new justifications offered by the prosecution on remand.

Because the district court erred by allowing the prosecution on

remand to adopt new race-neutral reasons for striking the

prospective juror and then relying on the newly supplied

justifications to deny the defendant’s Batson challenge, the division

reverses and remands for a new trial.
COLORADO COURT OF APPEALS                                      2021COA70


Court of Appeals No. 17CA2058
Arapahoe County District Court No. 11CR27
Honorable Carlos A. Samour, Jr., Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Theodore Israel Madrid,

Defendant-Appellant.


                       JUDGMENT REVERSED AND CASE
                        REMANDED WITH DIRECTIONS

                                  Division II
                          Opinion by JUDGE BROWN
                        Román and Welling, JJ., concur

                           Announced May 27, 2021


Philip J. Weiser, Attorney General, Erin K. Grundy, Assistant Attorney General,
Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Lynn Noesner, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    The People charged Theodore Israel Madrid with one count of

 first degree murder and two counts of child abuse resulting in

 death in connection with the death of his then girlfriend’s two-year-

 old son. The primary disputes at trial centered on the cause of the

 child’s injuries and Madrid’s mental state — Madrid argued that the

 child’s death was a tragic accident. After a nine-day trial, the jury

 convicted Madrid as charged. The district court sentenced him to

 life without the possibility of parole for murder and to concurrent

 sentences on the child abuse counts.

¶2    Madrid appealed his conviction, contending, as relevant here,

 that the district court erroneously denied his objection under

 Batson v. Kentucky, 476 U.S. 79 (1986), to the prosecution’s

 peremptory strike of an African-American1 prospective juror. People

 v. Madrid, (Colo. App. No. 13CA0298, Jan. 12, 2017) (not published

 pursuant to C.A.R. 35(e)). A division of this court concluded that

 the district court erred when it determined that Madrid failed to

 make a prima facie showing that the peremptory strike was based


 1The prospective juror did not disclose his race or ethnicity, so we
 cannot determine if he identified as African-American or Black or
 with another racial group. The prosecution and defense refer to
 him as African-American, so we adopt the same nomenclature.


                                    1
 on race. Thus, it reversed and remanded to the district court to

 complete the Batson analysis.

¶3        Following remand, the district court conducted further

 proceedings and concluded that there had been no Batson violation.

¶4        Madrid appeals again, contending that the district court erred

 by, among other things, accepting on remand new race-neutral

 explanations for the strike that the prosecutor had not articulated

 during the Batson challenge at trial. We conclude that, where the

 prosecution articulates its race-neutral reasons for striking a

 potential juror during the Batson proceedings at trial, the district

 court cannot consider or base its ruling on new justifications

 offered on remand. Consequently, we reverse and remand for a new

 trial.

                I.   Applicable Law and Standard of Review

¶5        The Equal Protection Clause of the Fourteenth Amendment

 guarantees to the defendant that the state will not discriminate

 based on race in the selection of a jury. U.S. Const. amend. XIV;

 Colo. Const. art. II, §§ 16, 25; Batson, 476 U.S. at 85-86; Valdez v.

 People, 966 P.2d 587, 589 (Colo. 1998). The United States Supreme

 Court has recognized that the exclusion of citizens from jury service


                                      2
 based on race “constitutes a primary example of the evil the

 Fourteenth Amendment was designed to cure.” Batson, 476 U.S. at

 85; see also People v. Rodriguez, 2015 CO 55, ¶ 9. The exercise of

 even a single peremptory challenge on the basis of race violates the

 Fourteenth Amendment. Foster v. Chatman, 578 U.S. ___, ___, 136

 S. Ct. 1737, 1747 (2016); Snyder v. Louisiana, 552 U.S. 472, 478

 (2008).

¶6    Every defendant, no matter the nature of the crime they are

 accused of having committed, has the “right to be tried by a jury

 whose members are selected pursuant to nondiscriminatory

 criteria.” Batson, 476 U.S. at 85-86. “Racial discrimination in

 selection of jurors harms not only the accused whose life or liberty

 they are summoned to try” but “touch[es] the entire community.”

 Id. at 87. It undermines public confidence in the fairness of our

 system of justice. Id. And it “shamefully belittles minority jurors

 who report to serve their civic duty only to be turned away on

 account of their race.” State v. Sassen Van Elsloo, 425 P.3d 807,

 844 (Wash. 2018) (McCloud, J., concurring) (plurality opinion)

 (quoting State v. Saintcalle, 309 P.3d 326, 332 (Wash. 2013)

 (plurality opinion)); see also Batson, 476 U.S. at 87; Fields, 732


                                   3
 P.2d at 1151. A person’s race is simply unrelated to their fitness to

 serve as a juror. Batson, 476 U.S. at 87; Valdez, 966 P.2d at 589.

¶7    Batson outlines a three-step process for evaluating claims of

 racial discrimination in jury selection under the Equal Protection

 Clause. 476 U.S. at 93-98. First, a defendant must make a prima

 facie showing that the prosecution excluded a potential juror

 because of race. Valdez, 966 P.2d at 590. This standard is “easily

 satisfied.” Craig v. Carlson, 161 P.3d 648, 655 (Colo. 2007). “As

 long as the totality of the circumstances raises an inference of racial

 motivation, the defendant has satisfied his step-one burden.”

 Rodriguez, ¶ 10; see also Valdez, 966 P.2d at 590 (“The prima facie

 standard is not a high one . . . .”).

¶8    Second, if the defendant establishes a prima facie case, the

 burden of production shifts to the prosecution to provide a race-

 neutral explanation for the peremptory strike. Valdez, 966 P.2d at

 590. Again, this burden is not high. “[T]he prosecution need not

 provide an explanation that is persuasive or even plausible, so long

 as the reason is facially race-neutral.” Id.

¶9    Third, if the prosecution tenders a race-neutral explanation,

 the trial court must allow the defendant an opportunity to rebut the


                                     4
  explanation “by showing, for example, that it is pretext.” Id. Then

  the trial court must determine the merits of the Batson challenge —

  “[t]he question is whether the court can find by a preponderance of

  the evidence that one or more potential jurors were excluded

  because of race.” Id. The critical question at this stage is the

  persuasiveness of the prosecutor’s justification for the peremptory

  strike. Miller-El v. Cockrell (Miller-El I), 537 U.S. 322, 338 (2003).

  But the burden of persuasion remains on the defendant who alleges

  discrimination in jury selection. Valdez, 966 P.2d at 589.

¶ 10   On appeal, each step of the Batson analysis is subject to a

  separate standard of review. Valdez, 966 P.2d at 590. We review

  de novo whether the defendant established a legally sufficient prima

  facie case that a juror was excluded based on race — though we

  defer to the trial court’s underlying factual findings (e.g., credibility

  determinations or whether the juror was a member of a cognizable

  racial group). Id. at 591; see also Rodriguez, ¶ 13. Similarly, at

  step two, the facial validity of the prosecutor’s justification “is a

  question of law warranting de novo review.” Valdez, 966 P.2d at

  590. However, the trial court’s final determination as to the

  existence of racial discrimination is an issue of fact that we review


                                      5
  for clear error. Rodriguez, ¶ 13; see also Snyder, 552 U.S. at 477

  (“On appeal, a trial court’s ruling on the issue of discriminatory

  intent must be sustained unless it is clearly erroneous.”); Batson,

  476 U.S. at 98 n.21 (“Since the trial judge’s findings in the context

  under consideration [at step three] largely will turn on evaluation of

  credibility, a reviewing court ordinarily should give those findings

  great deference.”).

¶ 11   When a trial court erroneously denies a Batson challenge, the

  remedy is to reverse the conviction and remand for a new trial. See

  Flowers v. Mississippi, 588 U.S. ___, ___, 139 S. Ct. 2228, 2251

  (2019); People v. Ojeda, 2019 COA 137M, ¶ 35 (cert. granted Aug.

  17, 2020).

                             II.   Background

                 A.     Madrid’s Batson Challenge at Trial

¶ 12   Before jury selection, prospective jurors filled out

  questionnaires to give the parties basic information about

  themselves. Prospective Juror T indicated on his questionnaire that

  he was sixty-eight years old, was married with children, was a

  retired customer service specialist, had experience in security,

  enjoyed gardening, and watched television.


                                     6
¶ 13   After the district court excused six jurors for cause and one for

  undue hardship, it called seven new prospective jurors into the jury

  box for questioning, including Prospective Juror T. The court gave

  each side approximately five minutes to question the seven new

  prospective jurors.

¶ 14   During that limited time, the following colloquy occurred

  between the prosecutor and Prospective Juror T:

            [Prosecutor]: So, [Prospective Juror T], any
            issues that you had with anything that either
            of us had said or anything that the court has
            said as far as the instructions of law?

            [Prospective Juror T]: No, not yet.

            [Prosecutor]: Not yet. Okay.

            Any concerns about having to look at –
            potentially having to look at autopsy pictures
            in the case?

            [Prospective Juror T]: No.

            [Prosecutor]: No? Okay.

            Anything you want to tell us?

            [Prospective Juror T]: No.

            [Prosecutor]: Do you have a good joke?

            [Prospective Juror T]: I’m the joke.




                                    7
  This was the entirety of the prosecutor’s questioning of Prospective

  Juror T.

¶ 15   Shortly thereafter, the prosecution used its ninth peremptory

  strike to excuse Prospective Juror T from the jury. Madrid’s

  attorney raised a Batson objection, arguing,

             Judge, at this time we’re raising an equal
             protection challenge and a Batson challenge in
             regards to [Prospective Juror T]. [He] was one
             of the last people on the jury. According to his
             questionnaire, he’s fact neutral. He was asked
             a few questions by both parties and he gave
             very short answers and seemed to be
             unbiased. I don’t see any other reason why he
             would be dismissed at this time.

¶ 16   Without awaiting a ruling from the district court as to whether

  Madrid had made a prima facie showing that Prospective Juror T

  had been removed from the jury on the basis of race, the prosecutor

  responded with her race-neutral reasons for striking him:

             Judge, first of all, he’s being replaced by
             another African-American juror. So, I don’t
             think that they can really claim that this is not
             race neutral. But the real problem is we don’t
             know very much about him. He has a hearing
             issue it appears and he’s sort of completely
             nonresponsive. We have very little information
             on him from the questionnaire and no time to
             really have a very detailed conversation with




                                     8
            him. Terribly uncomfortable with him where
            we have very little information.2

¶ 17   The district court repeated back to the prosecutor the grounds

  that she had stated for excusing Prospective Juror T: “[Y]ou’re

  saying that you’re excusing him because of the little information

  that was provided in the questionnaire and the brief opportunity

  you had to question him and then I think you also mentioned

  that . . . you think he has an issue with his ability to hear?” The

  prosecutor said, “He appears to and I could have just been

  mumbling but he appeared to me.” The prosecutor did not offer any

  other reasons for the strike.

¶ 18   The court found that the defense had not met its burden to

  demonstrate, under the totality of the circumstances, an inference




  2 The first reason given, that Prospective Juror T would be replaced
  by another African-American juror, cannot be the basis to deny
  Madrid’s Batson challenge. As a matter of law, “[t]he striking of a
  single potential juror for a discriminatory reason violates the Equal
  Protection Clause even where jurors of the same race as the
  stricken juror are seated.” People v. Collins, 187 P.3d 1178, 1184
  (Colo. App. 2008); see Miller-El v. Dretke, 545 U.S. 231, 249-50
  (2005) (The “late-stage decision to accept a black panel member” did
  not “neutralize the early-stage decision to challenge a comparable
  venireman.”).

                                    9
  of purposeful discrimination, and thus it denied Madrid’s Batson

  challenge at step one.

¶ 19   The next day, the district court allowed the prosecutor to make

  a supplemental record on Madrid’s Batson challenge. The

  prosecutor gave no further explanation regarding her decision to

  strike Prospective Juror T.

¶ 20   So, after being given two distinct opportunities to explain why

  it excused Prospective Juror T, the prosecution offered the following

  three reasons: (1) he provided little information on his juror

  questionnaire; (2) the prosecution had limited time to question him;

  and (3) he may have trouble hearing.

                        B.   Madrid’s First Appeal

¶ 21   On direct appeal, a division of this court determined that the

  district court erred by finding that Madrid did not meet his burden

  at step one of Batson. Madrid, No. 13CA0298, slip op. at ¶ 20. It

  determined that the appropriate remedy was to remand the case for

  further proceedings and instructed that, “[b]ecause the [district]

  court did not complete the three-step Batson analysis, the court

  shall take additional evidence and allow further argument at the

  request of either party.” Id. at ¶ 22.


                                     10
                    C.    Batson Hearing on Remand

¶ 22   The district court conducted a hearing on remand. Defense

  counsel argued that the prosecution should not be allowed to

  introduce any new race-neutral explanations for its use of a

  peremptory challenge on Prospective Juror T because it already

  made its record during the Batson challenge at trial. The district

  court rejected defense counsel’s argument, noting that, even though

  it allowed the parties to make a record at trial, it had stopped its

  analysis at step one. It also explained that it understood the

  remand order as requiring it to accept additional evidence and

  argument at the request of either party.

¶ 23   The prosecutor who conducted voir dire testified on remand

  that she initially did not remember who Prospective Juror T was but

  that over time her memory of him returned. She first said

  Prospective Juror T was slow to take his seat, she believed he

  sighed, and he appeared displeased to be the next person on the

  presumptive jury. She then testified she had a hard time getting

  Prospective Juror T to engage with her. He did eventually warm up,

  she said, but not to the point that she became comfortable with

  him. She continued,


                                    11
            I was concerned that there was some reason
            why he did not want to have to be here. I had
            no idea what that reason might be because we
            didn’t really have a lot of information. I didn’t
            know if he was worried about something in his
            personal life or concerned about being away
            from his job for some significant period of time
            or if there was something about the nature of
            the crime that was not sitting well with him or
            what.

¶ 24   The prosecutor acknowledged that she used the term

  “nonresponsive” to describe Prospective Juror T during the Batson

  challenge at trial but, upon reflection, believed “unengaged is a

  better word.” She noted that the lack of information on Prospective

  Juror T’s questionnaire supported her opinion that he was not

  engaged in the process. And she acknowledged that she expressed

  concerns at trial about Prospective Juror T’s hearing, but said his

  hearing was “absolutely not” the issue. Instead, she reframed her

  concern about his hearing as relating “to the whole I don’t want to

  be here, and I’m not engaging with you” issue.

¶ 25   During cross-examination, the prosecutor confirmed that she

  spent less than a minute questioning Prospective Juror T, she did

  not ask for more time to question him, and she did not ask him

  about anything on his questionnaire. The prosecutor acknowledged



                                    12
  that Prospective Juror T indicated on his questionnaire that he was

  retired, that serving as a juror would not cause him hardship, and

  that there was no reason he could not be fair and impartial.

  Significantly, the prosecutor conceded that she did not make a

  record at trial that Prospective Juror T sighed, was slow to take his

  seat, or seemed displeased to be there.

¶ 26   At the end of the hearing, the prosecution articulated its

  rationales for striking Prospective Juror T, which it admitted

  “expand[ed] upon” the trial record and included (1) his

  nonresponsiveness, nonparticipation, disengagement, and failure to

  connect with the prosecutor; (2) the lack of information about him;

  and (3) that “he did not want to be [t]here.” The court found that

  the prosecution had provided facially race-neutral reasons to strike

  Prospective Juror T and moved on to step three of the Batson

  analysis.

¶ 27   Defense counsel emphasized in her argument that the

  prosecutor had articulated “new justifications” beyond those given

  at trial for the peremptory strike, including that Prospective Juror T

  was nonparticipatory and did not want to be there. The shift in the

  prosecutor’s reasons, defense counsel argued, suggested they were


                                    13
  pretextual. Defense counsel highlighted facts that tended to

  undercut the prosecution’s explanations and compared Prospective

  Juror T to other jurors who were arguably similarly situated.

¶ 28   In the end, the district court concluded that Madrid had not

  met his burden to prove that the prosecution had removed

  Prospective Juror T from the jury because of his race.

                                III.   Analysis

¶ 29   Madrid contends that the district court erred by denying his

  Batson challenge. Specifically, he argues that the court erred by

  (1) allowing the prosecution on remand to offer new race-neutral

  reasons for striking Prospective Juror T; (2) offering its own race-

  neutral reason for striking Prospective Juror T; (3) failing to

  recognize the prosecutor’s shifting explanations as evidence of

  pretext; (4) overlooking other relevant evidence of pretext;

  (5) ignoring a trend by the prosecutor’s office of striking minority

  jurors; (6) concluding there were no similarly situated jurors whom

  the prosecution did not strike; (7) relying on its own history with

  one of the prosecutors to support its ruling; and (8) failing to

  consider the role implicit bias played in the prosecutor’s decision to

  strike Prospective Juror T.


                                       14
¶ 30        We agree with Madrid that the district court erred by allowing

  the prosecution on remand to adopt new race-neutral reasons for

  striking Prospective Juror T that it had not articulated at trial and

  then relying on the newly supplied justifications to deny Madrid’s

  Batson challenge. Thus, we reverse and remand for a new trial.

  Because of this disposition, we need not consider Madrid’s

  remaining contentions.

       A.     The District Court Erred by Denying the Batson Challenge

¶ 31        The division in Madrid’s first appeal concluded that because

  the district court erred at step one, it had not continued to steps

  two and three of the Batson analysis. The Batson proceedings at

  trial, however, were not so tidy.

¶ 32        Defense counsel raised a Batson objection when the

  prosecutor used a peremptory challenge on Prospective Juror T and

  explained the reasons why the strike was racially motivated. But

  the district court did not determine, based on those reasons,

  whether Madrid had made a prima facie showing. Instead, the

  prosecutor immediately stated her race-neutral reasons for

  excusing Prospective Juror T, which is the second step of Batson.

  The district court then volunteered its own view of Prospective Juror


                                       15
  T, which acknowledged the prosecutor’s stated reason that

  Prospective Juror T might have a hearing problem, but included

  novel concerns not raised by either party:

            I also note that my read of [Prospective Juror
            T] when I first called his name was that he
            didn’t seem like he wanted to be here. He is
            soft-spoken. I don’t know whether that means
            he has a hearing problem or not. He may.
            But he does mumble, he is soft spoken, and
            he’s hard to understand. And as I said . . . it
            seemed to me that based on his demeanor, he
            doesn’t want to be here, or at least when I
            called his name he didn’t want to be here. He
            seemed disappointed that I called his name
            when he started walking to the front of the
            courtroom.

  (Emphasis added.) Thereafter, the court concluded that Madrid had

  failed to meet his step-one burden.

¶ 33   The following day, the district court allowed the prosecutor to

  make an additional record on the Batson challenge. Instead of

  further explaining her decision to strike Prospective Juror T,

  however, the prosecutor explained her earlier decision to strike

  another African-American prospective juror. When defense counsel

  next mentioned that the district court had “made an observation

  that [Prospective Juror T] appeared he didn’t want to be here,” with

  which defense counsel disagreed, the court explained,


                                   16
            Initially. I said initially when I called his
            name, his face indicated to me at least that he
            didn’t seem happy that I had called his name.
            Now, he wasn’t the only one. There were a few
            other people, a couple of other people that had
            that reaction. But his expression or reactions
            to that in my mind — I remember him sort of
            slowly walking to the front of the courtroom,
            sort of dragging his feet, and he sort of — and
            just seeming like he was unhappy that he’d
            been called.

  (Emphasis added.)

¶ 34   Then, at the Batson hearing on remand, the district court

  allowed the prosecution to present evidence and argument in

  support of race-neutral reasons the prosecutor did not articulate at

  trial — namely, that Prospective Juror T was disengaged and did

  not want to be there.

¶ 35   As an initial matter, it is improper for a trial court to offer its

  own race-neutral reason for the prosecution’s use of a peremptory

  strike. Valdez, 966 P.2d at 592 n.11 (“The trial court in this case

  sua sponte offered its own plausible reasons behind the peremptory

  strikes at issue. This was improper.”); Ojeda, ¶ 13 (same). As the

  United States Supreme Court has explained,

            Batson provides an opportunity to the
            prosecutor to give the reason for striking the
            juror, and it requires the judge to assess the


                                     17
             plausibility of that reason in light of all
             evidence with a bearing on it . . . . A Batson
             challenge does not call for a mere exercise in
             thinking up any rational basis. If the stated
             reason does not hold up, its pretextual
             significance does not fade because a trial judge,
             or an appeals court, can imagine a reason that
             might not have been shown up as false.

  Miller-El v. Dretke (Miller-El II), 545 U.S. 231, 251-52 (2005)

  (emphasis added); see Ojeda, ¶ 63 (Harris, J., specially concurring)

  (It is an error for the trial court to volunteer its own justification

  because, “under Batson, the question is not an objective one —

  could a race-neutral reason be divined from the record? — but a

  subjective one — did the prosecutor strike the juror based on

  race?”).

¶ 36   We recognize that Batson challenges arise in real time in the

  heat of trial, and that the lines between each step of the Batson

  analysis often become blurred. Indeed, it is not atypical, as

  occurred here, for the prosecution to offer its race-neutral reasons

  for excusing a juror before the court rules on whether the defense

  has met its step-one burden. Even so, a trial court must resist the

  urge to supply its own reasons justifying the use of a peremptory




                                      18
  strike and instead rely only on the reasons and arguments

  articulated by the prosecution and defense.

¶ 37   But the reversible error in this case was the district court’s

  consideration of and reliance on different justifications for the strike

  than the ones the prosecutor articulated at trial because “Miller-El

  [II] . . . instructs that when ruling on a Batson challenge, the trial

  court should consider only the reasons initially given to support the

  challenged strike, not additional reasons offered after the fact.”

  United States v. Taylor, 636 F.3d 901, 905 (7th Cir. 2011) (citing

  Miller-El II, 545 U.S. at 246-52).

¶ 38   In Miller-El II, the prosecution originally defended its use of a

  peremptory challenge against a Black juror based on the juror’s

  views about the death penalty and rehabilitation. 545 U.S. at 243.

  But after defense counsel showed that this reason was based on a

  misdescription of the juror’s testimony, the prosecutor stated a

  different reason for the strike. Id. at 237, 245-46. The Supreme

  Court noted the “pretextual timing” of the prosecutor’s second

  reason and said it “would be difficult to credit the State’s new

  explanation, which reeks of afterthought.” Id. at 246. The Court

  explained,


                                       19
            It is true that peremptories are often the
            subjects of instinct, Batson v. Kentucky, supra,
            at 106, 106 S. Ct. 1712 (Marshall, J.,
            concurring), and it can sometimes be hard to
            say what the reason is. But when illegitimate
            grounds like race are in issue, a prosecutor
            simply has got to state his reasons as best he
            can and stand or fall on the plausibility of the
            reasons he gives.

  Id. at 252; see also Taylor, 636 F.3d at 906 (concluding that the

  trial court clearly erred by considering new reasons for

  prosecution’s strike at remand hearing); Holloway v. Horn, 355 F.3d

  707, 725 (3d Cir. 2004) (rejecting prosecution’s “attempt to recast

  the prosecutor’s stated reasons” because “where a prosecutor

  makes his explanation for a strike a matter of record, our review is

  focused solely upon the reasons given”); Turner v. Marshall, 121

  F.3d 1248, 1253 (9th Cir. 1997) (giving no weight to reasons offered

  by the prosecution after Batson hearing because they were not part

  of the prosecutor’s explanation at the hearing), overruled on other

  grounds by Tolbert v. Page, 182 F.3d 677, 685 (9th Cir. 1999) (en

  banc).

¶ 39   At trial, the prosecutor provided her race-neutral reasons for

  striking Prospective Juror T, which the district court confirmed

  were that (1) he provided little information on his juror


                                    20
  questionnaire; (2) the prosecution had limited time to question him;

  and (3) he may have trouble hearing. Those reasons did not include

  a perception that Prospective Juror T did not want to be there or

  that he sighed, walked slowly, or dragged his feet when called.

  Such observations may have been accurate, but they were not the

  reasons the prosecutor stated for excusing him.

¶ 40   On remand, the prosecution admittedly “expand[ed] upon” its

  prior justifications and adopted new race-neutral reasons, which

  the court summarized as (1) Prospective Juror T’s

  nonresponsiveness, nonparticipation, disengagement, and failure to

  connect with the prosecutor; (2) the lack of information about him,

  which the district court of its own accord explained “forces the

  [p]rosecution to rely on demeanor and specifically to focus on the

  prospective juror’s inability to engage or unwillingness to engage or

  to participate or to connect with [the prosecutor]”; and (3) that “he

  did not want to be [t]here.”

¶ 41   In the end, the district court relied on the new demeanor-

  based justifications to deny Madrid’s Batson challenge. Although

  the prosecution articulated what it characterized as three distinct

  race-neutral reasons for striking Prospective Juror T, the court


                                    21
  found the reasons to be “interrelated” and understood them

  collectively to mean that the prosecution “felt that [Prospective

  Juror T] did not want to be here and did not want to be on the jury

  in the trial of this particular case.”3 The court found this race-

  neutral justification “very reasonable and probable,” explaining that

  “[i]t is not surprising that the People wanted to strike someone who

  appeared like he did not want to be on the jury and who . . . would

  not connect with [the prosecutor], engage with her, or be responsive

  to her.”

¶ 42   It is true that the remand order from the prior appeal

  instructed the district court to “take additional evidence and allow

  further argument at the request of either party” and to make further



  3 Of the ten reasons that the court articulated in support of its
  ruling, seven included reference to Prospective Juror T not wanting
  to be there. The only reasons the court articulated that did not
  relate to this demeanor-based justification were that (1) the trial
  prosecutor’s reaction to the Batson challenge was appropriate and
  the court had never sustained a Batson challenge against the
  prosecutor conducting the remand hearing; (2) the court did not
  find persuasive defense counsel’s attempt to establish a pattern of
  discrimination by the Arapahoe County District Attorney’s Office;
  and (3) the court likely would not have granted the prosecution
  additional time to question Prospective Juror T had more time been
  requested at trial. These reasons do not relate to the prosecution’s
  articulated race-neutral reasons for striking Prospective Juror T.

                                    22
  findings on Madrid’s Batson claim. It is also true that we review the

  district court’s final determination as to the existence of racial

  discrimination for clear error. Rodriguez, ¶ 13. But where the

  prosecution has already articulated its race-neutral reasons for

  excusing a potential juror during Batson proceedings at trial,

  offering new reasons on remand “raises the specter of pretext,”

  Taylor, 636 F.3d at 906, and the district court’s acceptance of and

  reliance on the new reasons to deny the Batson challenge amounts

  to clear error. See Miller-El II, 545 U.S. at 252; Taylor, 636 F.3d at

  905.

¶ 43     Because we find it impossible to parse the district court’s

  ruling — to separate its reliance on the justifications the

  prosecution articulated at trial from its reliance on the

  impermissible post-remand justifications — we must reverse the

  judgment of conviction and remand for a new trial.4 See Taylor,

  636 F.3d at 906.


  4Concluding that the district court erred by denying the Batson
  challenge on this basis is not the same as concluding that the
  prosecutor’s use of a peremptory challenge on Prospective Juror T
  was motivated by racial animus. See People v. Ojeda, 2019 COA
  137M, ¶¶ 72-77 (Harris, J., specially concurring) (cert. granted Aug.


                                     23
                       B.    Remaining Contentions

¶ 44   Madrid also contends that the district court erred by

  overlooking other relevant evidence of pretext; ignoring a trend by

  the prosecutor’s office of striking minority jurors; concluding there

  were no similarly situated jurors whom the prosecution did not

  strike; relying on its own history with the prosecutor conducting the

  remand hearing to support its ruling; and failing to consider the

  role implicit bias played in the prosecutor’s decision to strike

  Prospective Juror T. Because we remand for a new trial, we need

  not address these contentions. Flowers, 588 U.S. at ___, 139 S. Ct.

  at 2251; Ojeda, ¶ 35.

                              IV.   Conclusion

¶ 45   The judgment of conviction is reversed, and the case is

  remanded to the district court for a new trial.

       JUDGE ROMÁN and JUDGE WELLING concur.




  17, 2020). Rather than showing invidious bigotry, a lawyer’s
  reliance on stereotypes to select sympathetic jurors more often
  reflects a professional effort to fulfill the lawyer’s obligation to help
  his or her client. Id. at ¶ 73. “Nevertheless, the outcome in terms
  of jury selection is the same as it would be were the motive less
  benign.” Id. at ¶ 75 (citation omitted).

                                      24